UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3416 THE CALVERT FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Six months ended March 31, 2011 Item 1. Report to Stockholders. INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies will be renamed as indicated: Current Company Name Company Name on 4/30/11 Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Calvert Investment Investment advisor to the Company, Inc. Management, Inc. Calvert Funds Calvert Distributors, Inc. Calvert Investment Distributors, Principal underwriter Inc. and distributor for the Calvert Funds Calvert Administrative Calvert Investment Administrative services Services Company Administrative Services, Inc. provider for the Calvert Funds Calvert Shareholder Calvert Investment Services, Shareholder servicing Services, Inc. Inc. provider for the Calvert Funds Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If youre new to online account access, click on Login/Register to open an online account. Once youre in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Dear Shareholder: The financial markets ended the six-month period on a high note. The Federal Reserves announcement in the fall of 2010 of a second round of quantitative easing (QE2) and the extension in December of the Bush-era tax cuts for all income levels helped buoy the markets and pushed Treasury yields higher. The resulting increase in U.S. consumer spending and confidence helped drive a year-end rally. This calm lasted until new storms arrived in the beginning of 2011. Civil and political unrest in the Middle East and North Africa sent the price of crude soaring and heightened energy security concerns in many countries around the world. In March, the tragic earthquake and tsunami struck Japan. Our sympathies go out to the people of Japan who lost loved ones in this disaster. The earthquakeand its impact on the countrys nuclear reactorsroiled global financial markets. The cumulative effect of these events sparked a brief sell-off in corporate bonds as investors moved into the relative safety of U.S. Treasuries. Fixed-Income Markets Continue to be Volatile Investment-grade corporate bonds edged down slightly for the reporting period, with the Barclays Capital U.S. Credit Index returning -0.98%, while high-yield bonds, as measured by the BofA Merrill Lynch U.S. High Yield Master II Index, returned 7.09%. Money-market returns remained flat, reflecting the Feds efforts to keep its target interest rate very low. Corporate bonds continued to benefit from generally strong corporate earnings and lower default expectations during the fourth quarter of 2010. This trend continued during the first quarter of 2011 as investors became more comfortable moving into riskier asset classes to chase yield. However, most fixed-income sectors experienced significant volatility as investors reacted to the turmoil in the Middle East and the ensuing climb in oil prices as well as the disaster in Japanwhich prompted some investors to move back into the relative safety of Treasuries as noted above. Municipal bond returns suffered greatly in the final months of 2010 due to heavy municipal debt issuance, record municipal bond fund redemptions by retail investors, and fear of massive municipal debt defaults, which appears to be unfounded. Fortunately, prices steadied after the turn of the year due to slowing investor outflows and minimal new debt issuance. Opportunities and Challenges Ahead Overall, we are optimistic and expect a slow, gradual economic recovery to continue, which we believe should help sustain a corporate bond rally through the remainder of 2011. A low core inflation rate (which excludes food and energy prices) will likely www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 4 facilitate economic growth, while continued debt reduction, lingering high unemployment, and a struggling housing market will limit gains. Energy prices will remain a challenge until we see more resolution of the events in the Middle East and North Africa. Of course, more geopolitical crises, rising commodity prices, and inflation spikes could certainly dampen the markets. In short, we believe the markets, the global economy, and your Calvert funds can successfully navigate through any temporary setbacks. Discuss Your Portfolio Allocations with Your Advisor Given the market shifts we have experienced, your overall portfolio asset allocation and investment strategy may no longer match your needs. Therefore, we recommend reviewing these with your financial advisor to ensure that your target mix of U.S. and international stocks, bonds, and cash is well-diversified and appropriate given your financial goals, time horizon, and risk tolerance. We encourage you to visit our website, www.calvert.com , for fund information and updates as well as market and economic commentary from Calvert professionals. As noted elsewhere in this report, the Calvert operating companies that provide services to the funds will change their names effective April 30, 2011. As part of the changes, Calvert Group, Ltd. will be known as Calvert Investments, Inc., and the funds advisor, Calvert Asset Management Company, Inc., will be known as Calvert Investment Management, Inc. As always, we appreciate your investing with Calvert. Barbara J. Krumsiek President and CEO Calvert Investments, Inc. April 2011 www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 5 PORTFOLIO MANAGEMENT DISCUSSION Gregory Habeeb Senior Vice President and Senior Portfolio Manager of Calvert Investment Management, Inc. Performance For the six-month period ended March 31, 2011, Calvert Income Fund (Class A shares at NAV) returned 1.14%. Its benchmark index, the Barclays Capital U.S. Credit Index, returned -0.98% for the period. The Funds short relative duration strategy was primarily responsible for its outperformance. Duration is a measure of a portfolios sensitivity to changes in interest rates. The longer the duration, the greater the change in price relative to interest rate movements. The Funds allocation to high-yield bonds also helped relative returns. Investment Climate The six-month reporting period was characterized by four clear phases in interest-rate movements. The first was a steady and strong upward movement in interest rates. The 10-year Treasury yield increased from 2.33% in early October to 3.57% by mid-December. The Federal Reserves (Fed) announcement of new Treasury purchases in November did little to slow the advance as economic data improved. In December, many analysts raised their forecasts for eco- CALVERT INCOME FUND M ARCH 31, 2011 I nvestm ent P erformance (total return at NAV*) 6 Months 12 Months ended ended 3/31/11 3/31/11 Class A 1.14 % 5.57 % Class B 0.66 % 4.75 % Class C 0.72 % 4.87 % Class I 1.45 % 6.36 % Class R 0.96 % 5.33 % Class Y 1.28 % 5.96 % Barclays Capital U.S. Credit Index -0.98 % 7.01 % Lipper BBB-Rated Corp Debt Funds Average 0.80 % 8.15 % SEC Y IELDS 30 day s ended 3/31/11 9/30/10 Class A 2.86 % 2.75 % Class B 2.11 % 1.98 % Class C 2.27 % 2.16 % Class I 3.67 % 3.54 % Class R 2.76 % 2.64 % Class Y 3.34 % 3.27 % * Investment performance/return at NAV does not reflect the deduction of the Funds maximum 3.75% front-end sales charge or any deferred sales charge. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 6 Portfolio S tatistics M arch 31, 2011 % of T otal E CONOMIC S ECTORS Investm ents Asset-Backed Securities 0.8 % Basic Materials 1.0 % Communications 3.7 % Consumer, Cyclical 2.7 % Consumer, Non-cyclical 3.7 % Diversified 0.4 % Energy 6.0 % Financials 42.0 % Government 24.7 % Industrials 7.6 % Insurance 0.2 % Mortgage Securities 2.6 % Technology 1.1 % Utilities 3.5 % Total % nomic growth, and stocks rallied as a larger- than-expected fiscal stimulus package was passed. The second phase featured a fairly quiet trading range. During phase three, from early to mid-February, yields rose again as the unemployment rate fell sharply, boost ing confidence in the economy and trigger ing a rally in stocks. The 10-year Treasury yield peaked at 3.74%. In the final phase, yields began to fall as tur moil in the Middle East pushed up the price of oil and raised doubts about the strength of the young economic expansion. Volatility increased in global financial markets. Doubt, uncertainty, and volatility were amplified by the terrible March 11 earthquake and tsunami in Japan. Treasury yields continued to fall, with the 10-year yield bottoming at 3.14% a few days after the disaster. After the shock wore off, stocks regained their footing and Treasury yields recovered some ground. The 10-year Treasury yield ended the report ing period near 3.5%, which was close to the middle of the range over the full reporting period. 1 During the reporting period, we estimate that the U.S. economy grew at an annualized rate of 3.3%. 2 This is very near the 50-year average growth rate, but remains below the rate seen at a similar point in the business cycle after prior deep recessions in the post-WWII era. The core consumer price inflation (CPI) rate increased from 0.6% to 1.1% during the reporting period,3 so the Feds concern about unwanted disinflation abated. While the inflation rate was trending up, the level of both core and headline inflation rates remained below long-run averages. Market expectations for inflation in coming years increased to a level more in line with long-term averages. Portfolio Strategy The Fund benefitted from higher interest rates across the yield curve. The yields on two- and 10-year Treasuries increased by 35 and 91 basis points, respectively, over the six-month reporting period. The Funds allocation to high-yield bonds also helped relative performance. At the start of the reporting period, 12.89% of the Fund was allocated to high-yield bonds. Over the reporting period, the Barclays U.S. Corporate High Yield Index returned 7.23%, while the more broadly based Barclays Capital U.S. Credit www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 7 G ROWTH OF The graph below shows the value of a hypothetical $10,000 investment in the fund over the past 10 fiscal year periods. The results shown are for Class A shares and reflect the deduction of the maximum front-end sales charge of 3.75%, and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the categorys average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Funds/Portfolios distributions or the redemption of the Fund/Portfolio shares. The investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 1.23%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Funds/Portfolios operating expenses. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 8 Index returned -0.98%. The Fund employed a yield-curve-flattening strategy. This had a mixed effect as some portions of the yield curve narrowed while others widened. The Fund was positioned to benefit from a narrowing of the yield differential between the 10- and 30-year U.S. Treasuries, which helped performance, as this section of the yield curve narrowed from 160 basis points to 104 basis points. However, the Fund also was positioned to benefit from narrowing of the yield differential between two- and 10- year Treasuries. This section of the yield curve widened from 209 to 265 basis points during the reporting period, which hurt performance. The Fund uses Treasury futures to hedge its interest rate position. Outlook The U.S. economy continues to recover from severe financial crisis. Deleveraging in household and financial sectors continues, suggesting moderate, not heated, growth and consumer price inflation. We believe monetary policy will remain easy in coming quarters while federal, state, and local fiscal stimuli continue to recede or contract. The impact from the long stretch of extraordinarily easy Fed policy, with its near-zero percent short-term interest rates and government bond purchases, is clear in the higher prices of stocks, bonds, and commodities, but not in consumer price indices. CALVERT INCOME FUND M ARCH 31, 2011 A VERAGE A NNUAL T OTAL R ETURNS classA shares (with max load) One year 1.62 % Five year 3.31 % Ten year 4.91 % class B shares (with max load) One year 0.75 % Five year 3.24 % Ten year 4.48 % classC shares (with max load) One year 3.87 % Five year 3.38 % Ten year 4.57 % class I shares One year 6.36 % Five year 4.79 % Ten year 5.98 % classR shares* One year 5.33 % Five year 3.85 % Ten year 5.19 % class Y shares** One year 5.96 % Five year 4.35 % Ten year 5.45 % * Performance results for Class R shares prior to October 31, 2006 reflect the performance of Class A shares at net asset value (NAV). Actual Class R share performance would have been lower than Class A share performance because of higher Rule 12b-1 fees and other class-specific expenses that apply to the Class R shares. ** Performance for Class Y Shares prior to February 29, 2008 reflects the performance of Class A shares at net asset value (NAV). Actual Class Y share performance would have been different. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 9 Once again, events external to the United States created more uncertainty about the outlook for U.S. growth, inflation, and monetary policy. In addition to geopolitical tensions in the Middle East and natural disaster in Japan, deepening eurozone debt troubles have put Portugal on the brink of a bailout from the European Union/International Monetary Fund rescue facility. If the country does require a financial rescue package, Portugal would become the third eurozone member to receive a bailout. The rescue facility can accommodate Greece, Ireland, and Portugal, but a debt crisis in Spain would disrupt financial markets worldwide. The Spanish governments interest rates, while elevated, are not near crisis levels. Spain will remain under pressure, however, and has the potential to unnerve investors from time to time. Despite increased uncertainty in recent months, we expect the Fed to conclude its Treasury purchases by the end of June. This would complete the easing cycle and, apart from some minor operations, move the Fed to the sidelines for the remainder of the year. There are monetary policy scenarios that could move bond yields quite sharply, including the small chance that the Fed will tighten faster than expected if core inflation increases rapidly. In addition, in light of the recent international turmoil, there also is a chanceperhaps smallthat the Fed will ease yet again if the economy weakens later this year. In uncertain times, we expect market volatility to erupt from time to time. April 2011 1 Interest rate data sources: Chicago Board Options Exchange and Federal Reserve 2 According to Bureau of Economic Analysis data and forecasts from the Wall Street Journal Survey of Professional Forecasters 3 Latest data as of February 2011 from the Bureau of Labor Statistics www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 10 SHAREHOLDER EXPENSE EXAMPLE As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) and redemption fees and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2010 to March 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 11 BEGINNING ENDING ACCOUNT EXPENSES PAID ACCOUNT VALUE VALUE DURING PERIOD* 10/1/10 3/31/11 10/1/10 - 3/31/11 c lass A Actual $ 1,000.00 $ 1,012.70 $ 6.30 Hypothetical $ 1,000.00 $ 1,018.67 $ 6.32 (5% return per year before expenses) c lass B Actual $ 1,000.00 $ 1,008.50 $ 10.61 Hypothetical $ 1,000.00 $ 1,014.37 $ 10.64 (5% return per year before expenses) c lass c Actual $ 1,000.00 $ 1,009.10 $ 9.77 Hypothetical $ 1,000.00 $ 1,015.20 $ 9.80 (5% return per year before expenses) c lass I Actual $ 1,000.00 $ 1,016.30 $ 2.81 Hypothetical $ 1,000.00 $ 1,022.14 $ 2.82 (5% return per year before expenses) c lass R Actual $ 1,000.00 $ 1,011.40 $ 7.37 Hypothetical $ 1,000.00 $ 1,017.60 $ 7.39 (5% return per year before expenses) c lass Y Actual $ 1,000.00 $ 1,014.70 $ 4.45 Hypothetical $ 1,000.00 $ 1,020.51 $ 4.47 (5% return per year before expenses) * Expenses are equal to the Funds annualized expense ratio of 1.26%, 2.12%, 1.95%, 0.56%, 1.47% and 0.89% for Class A, Class B, Class C, Class I, Class R and Class Y, respectively, multiplied by the average account value over the period, mutliplied by 182/365 (to reflect the one-half year period). www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 12 SCHEDULE OF INVESTMENTS MARCH 31, 2011 P
